Citation Nr: 0411410	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  97-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim for entitlement to service connection for residuals of a 
stress fracture of the right heel.

2.  Entitlement to service connection for a personality disorder.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The appellant served on active duty from March 19, 1973 to May 2, 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 decision by the RO in Nashville, 
Tennessee.  In June 2000, the Board remanded the case to the RO 
for further evidentiary development.  
The case was subsequently returned to the Board.

The issue of entitlement to service connection for an acquired 
psychiatric disorder will be addressed in the REMAND portion of 
this decision.  This issue is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In an August 1992 decision, the RO denied the veteran's claim 
for service connection for residuals of a stress fracture of the 
right heel.  

2.  The evidence received since the unappealed August 1992 RO 
decision is cumulative or redundant of evidence previously 
considered, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  During and after service, the veteran has been noted to have a 
personality disorder, which is not a disability for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The August 1992 RO decision, which denied entitlement to 
service connection for a stress fracture of the right heel, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the RO's August 1992 decision, 
which denied entitlement to service connection for a stress 
fracture of the right heel, is not new material and the 
requirements to reopen the veteran's claim have not been met. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

2.  A personality disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency 
of this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board notes that the provisions of 38 C.F.R. § 
3.156(a) regarding new and material claims were amended effective 
August 29, 2001. These amendments are effective only on claims 
received on or after August 29, 2001, and are, thus, not relevant 
in the instant case. See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

The Board notes that a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Court) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in Disabled 
Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied short 
of the statutory one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 USC §§ 5102 and 5103.  The Act 
contains a provision that clarifies that VA may make a decision on 
a claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, P.L. 108- __ ,Section 701 (H.R. 
2297, December 16, 2003)

In Pelegrini v. Principi,  17 Vet. App.412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.  The VA general Counsel has held this latter 
requirement to tell the claimant to provide any evidence is dictum 
and not binding on the VA.  See VA OPGCPREC 1-2004.

The new law and regulations require VA to notify the claimant and 
the claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).

The record reflects that the appellant and his representative were 
provided with a letter dated in April 2001 and a Supplemental 
Statement of the Case, dated in October 2003 that provided 
notification of the information and medical evidence necessary to 
substantiate this claim.  The documents specifically indicated 
what steps VA would make and what was required of the veteran and 
what evidence the VA would obtain.  Quartuccio, supra.  The RO has 
also made reasonable efforts to obtain relevant records adequately 
identified by the appellant.  The appellant has been afforded the 
opportunity for a VA examination during the course of this appeal 
and has submitted written argument.  

The Board notes that the April 2001 letter and the October 2003 
supplemental statement of the case were mailed to the veteran 
subsequent to the appealed rating decision in violation of the 
holding in Pelegrini, supra.  The Board, however, finds that in 
the instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to submit 
and/or identify such evidence.  All identified pertinent evidence 
has been obtained.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of the 
VCAA is deemed to be harmless error.  As such, the Board finds 
that the VA has satisfied its duties to notify and assist the 
appellant, and adjudication of this appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Factual Background

The appellant served on active duty from March 19, 1973 to May 2, 
1973.  His DD Form 214 reflects that he was discharged from 
service as he did not meet medical fitness standards at the time 
of enlistment.

A review of the veteran's service medical records shows that on 
medical examination performed for enlistment purposes in July 
1972, his feet and psychiatric condition were listed as normal.  
In a July 1972 report of medical history, the veteran denied a 
history of nervous trouble, and said he had never attempted 
suicide.

On April 10, 1973, the veteran presented to the emergency room and 
said his nerves were getting bad and he could no longer tolerate 
the Army.  The examiner stated that the veteran was in his 3rd 
week of training.  It was noted that the veteran had overdosed on 
medication.  The medication was prescribed ipecac and a mental 
hygiene consultation was recommended.  A consultation request 
dated the same day shows that the veteran came in on an overdose, 
and was disgusted about being in the Army.  On mental hygiene 
consultation, the examiner noted that the veteran was in his 2nd 
week of basic combat training, and was disgusted with himself for 
joining.  He was recently divorced.  The examiner noted that the 
veteran was anxious and impulsive.  

A few days later in April 1973, the veteran was diagnosed with a 
clinical stress fracture of the right foot (heel), and was placed 
on a profile.  A physical profile record shows that the veteran's 
duties were to be limited for two months due to a stress fracture 
of the right heel.  An April 1973 physical profile record shows 
that a personality disorder rendered the veteran disqualified for 
further military service. 

An April 17, 1973 report reflects that the veteran had an 
extensive history of maladaptive behavior with charges and 
convictions of vandalism, truancy, drunken driving, larceny, 
assault, battery, and drunkenness.  It was noted that he had spent 
8 to 9 months in confinement.  The examiner indicated that since 
entering the Army, the veteran had been unable to get along with 
the cadre, and had threatened violence upon his peers and cadre.  
He did not respond to punishment and remained angry and anxious.  
The examiner concluded that the veteran's history of dropping out 
of school, being fired from jobs, divorced, and subject to 
criminal proceedings demonstrated his inability to deal with 
stress or adjust to social structures.  The diagnosis was anti-
social personality, chronic, severe.  It was determined that the 
veteran did not meet medical fitness standards for induction, and 
that his condition began in childhood and existed prior to 
service.  

On medical examination in late April 1973, the examiner noted that 
the veteran had an anti-social personality disorder, chronic, 
severe.  The veteran's feet were clinically evaluated as normal.  
In a report of medical history dated in late April 1973, the 
veteran reported a history of nervous trouble, and noted that he 
had attempted suicide.  He denied a history of depression or 
excessive worry.  A medical board report reflects a diagnosis of 
anti-social personality, chronic, severe, not incurred in the line 
of duty.  It was determined that this condition existed prior to 
service and was not aggravated by active duty.

Post-service medical records are negative for treatment of 
residuals of a stress fracture of the right heel.

VA medical records dated from 1990 to 1992 reflect treatment for a 
variety of conditions, including bipolar disorder, alcohol 
dependence, and degenerative joint disease.  Such records are 
negative for treatment of residuals of a stress fracture of the 
right heel or a personality disorder.  A November 1991 
rheumatology clinic note reflects that the veteran had a history 
of multiple motor vehicle accidents, with two fractures of the 
right tibia and fibula.  The diagnosis was probable degenerative 
joint disease secondary to multiple traumas.  A November 1991 pain 
clinic note reflects that the veteran had a history of multiple 
injuries at different times in his life, and complained of chronic 
pain in his knees, hips, ankles, shoulders and low back.  The 
diagnosis was diffuse degenerative arthritis.

In April 1992, the veteran submitted a claim for service 
connection for a stress fracture of the right heel.  He reported 
post-service treatment for a right heel fracture in 1989 and 1991.

In an August 1992 rating decision, the RO denied service 
connection for residuals of a stress fracture of the right heel.  
At that time the RO determined that there was no current residual 
disability resulting from the in service stress fracture.  The 
veteran was notified of this decision and he did not appeal.  
Accordingly, the August 1992 decision is final. U.S.C.A. § 7105 
(West 2002).

Subsequently received were VA and private medical records dated 
from 1989 to 1997 which reflect treatment for a variety of 
disorders.  An October 1991 progress note from county mental 
health facility reflects that the veteran was diagnosed with 
bipolar disorder - depressed (versus recurrent severe depression), 
alcohol dependence.  The Axis II diagnosis was paranoid features.  

In April 1996, the veteran submitted a claim for service 
connection for a stress fracture with resulting arthritis of the 
right foot and leg, as well as a claim for service connection for 
mood swings and "bipolar depression".  He reported post-service VA 
treatment for arthritis, alcohol, and depression.  He enclosed a 
photocopy of an April 1995 lay statement from a man who said that 
the veteran worked for him prior to service and did not have a 
personality problem at that time.

A September 1996 private examination report reflects that the 
veteran reported that he had bipolar disorder, mood swings, a 
personality disorder, and crippling arthritis in his right side 
and his left hand.  He reported that his personality disorder and 
bipolar disorder started in childhood, and his arthritis started 
when he was 15 years old.  The Axis I diagnoses were bipolar 
disorder, not otherwise specified (NOS), and alcohol dependence, 
and the Axis II diagnosis was personality disorder, NOS.

By a statement dated in January 1997, the veteran contended that 
if he were not qualified for military service then he would not 
have passed the medical examination on entry.  He asserted that he 
did not have a personality problem prior to service, and that 
during service, his drill instructor drove him to the breaking 
point.  He said he had not been diagnosed with antisocial 
personality disorder since service, and that that diagnosis was 
made incorrectly in service.  With respect to his heel, he said he 
hurt it in service, and it still caused problems and pain 
currently.  He said he used a cane not only for his leg, hip and 
back, but also to keep the pressure off his heel.  The veteran 
enclosed lay statements from his brother and a friend.  These 
statements collectively relate that the veteran's personality had 
changed for the worse after service, and that he was well-liked 
prior to service.

A January 1997 private medical record reflects that the veteran 
was seen for complaints of depression and chronic pain.  He gave a 
history of an old stress fracture in his heel and heel pain.  On 
examination, there was calcaneal and plantar fascial pain.  The 
veteran was told to obtain follow-up with a podiatrist.

By a statement dated in February 1997, the veteran related that he 
was treated for a right foot disability after separation from 
service at Ireland Army Hospital at Fort Knox.  He contended that 
he had arthritis of the right foot.  He stated that he did not 
have a nervous condition or depression prior to service.

At a June 1997 VA examination of the feet, the veteran reported 
that he had a stress fracture of the right heel in 1973.  He 
related that he had arthritis since he was 16 years old, and that 
after he walks "a certain distance" his feet hurt.  An X-ray study 
of the veteran's feet showed that the cortices were intact.  There 
was good trabecular pattern, and the joint spaces were well 
maintained.  The diagnosis was plantar fasciitis of the right foot 
and alteration of gait possibly secondary to back problems.

By a statement dated in August 1997, the veteran reiterated many 
of his assertions.  He contended that he currently had right heel 
pain due to his in-service stress fracture.

In March 2003, the RO received voluminous records from the SSA, 
including supporting VA and private medical records and 
correspondence.  These records are negative for a diagnosis of 
residuals of a stress fracture of the right heel.  In a February 
1990 SSA decision, it was determined that the veteran had a 
primary diagnosis of chronic obstructive pulmonary disease, mild, 
and a secondary diagnosis of alcohol abuse.  In an April 1992 
decision, the SSA determined that the veteran had severe 
alcoholism and depressive disorder.

The RO received additional VA medical records in March 2003.  Such 
records are partially duplicative, and reflect treatment for a 
variety of conditions from 1976 to 1992.  These records are 
negative for treatment of residuals of a stress fracture of the 
right heel or a personality disorder.

By a letter dated in May 2003, the RO wrote to Ireland Army 
Hospital at Fort Knox, and requested records relating to the 
veteran.  In a memorandum received in May 2003, a representative 
from that hospital indicated that the veteran's records might have 
been retired to the National Personnel Records Center (NPRC).  In 
September 2003, the NPRC indicated that a search for records from 
Fort Knox relating to the veteran dated from 1973 to 1974 was 
unsuccessful.

Analysis

The veteran claims service connection for residuals of a stress 
fracture of the right heel and for a personality disorder which he 
asserts were incurred during military service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

New and Material Evidence for Service Connection for Residuals 
of a Stress Fracture of the Right Heel 

As previously indicated the unappealed August 1992 decision, which 
denied service connection for residuals of a stress fracture of 
the right heel, is final.  38 U.S.C.A. §  7105.  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. §  5108.  "New and material evidence" means 
evidence not previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2003); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Additional evidence submitted since the August 1992 RO decision 
includes VA medical records, a report of a June 1997 VA 
examination report, private medical records, and records from the 
SSA.  These records do not show that the veteran has any residual 
disability resulting from the inservice stress fracture of the 
right heel. As such, this evidence, although new, is not material.

Since the 1992 RO decision, the veteran and his representative 
have submitted statements to the effect that the veteran has 
current residuals of a stress fracture of the right heel, which 
were incurred in service.  These assertions are not new as they 
are duplicative of the veteran's statements which were of record 
at the time of the prior final denial of the claim for service 
connection.  Reid v. Derwinski, 2 Vet. App. 312 (1992).

Therefore, Board concludes that new and material evidence has not 
been submitted since the August 1992 RO decision.  Thus, the claim 
for service connection for residuals of a stress fracture of the 
right heel has not been reopened.

Service Connection for a Personality Disorder 

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c), Part 4, § 4.9 (2003).

The veteran contends that he incurred a personality disorder 
during service.  Service medical records reflect that during his 
brief period of active duty service in 1973, he was treated for a 
suicide attempt, and diagnosed with antisocial personality 
disorder.  

Post-service medical records reflect that the veteran has been 
diagnosed with personality disorder, NOS, as well as a psychiatric 
disorder. As indicated above, a personality disorder is not a 
disability for VA compensation purposes and may not be service-
connected.  See 38 C.F.R. §§ 3.303(c).  Thus, service connection 
is not permissible for the claimed personality disorder.


ORDER

The application to reopen a claim for service connection for 
residuals of a stress fracture of the right heel is denied.

Service connection for a personality disorder is denied.


REMAND

With respect to the issue of entitlement to service connection for 
an acquired psychiatric disorder, the Board finds that although 
additional delay is regrettable, a remand is necessary prior to 
appellate review.  

The veteran claims service connection for an acquired psychiatric 
disorder which he asserts was incurred during military service.

With regard to claims for service connection, VA is obliged to 
provide an examination when the record contains competent evidence 
that the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the disability 
or signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The medical evidence reflects that the veteran currently has an 
acquired psychiatric disorder, variously diagnosed.  The service 
medical records reflect that the veteran was treated for a suicide 
attempt during service in 1973, and diagnosed with a personality 
disorder.  The Board finds that a VA examination is required to 
obtain a medical opinion regarding the etiology of the veteran's 
current psychiatric disorder(s).  38 U.S.C.A. § 5103A(d) (West 
2002).  In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and any other 
applicable legal precedent. 

2.  Thereafter, the veteran should be afforded a VA examination by 
a psychiatrist to determine the nature, severity, and etiology of 
any current acquired psychiatric disorder.  The examiner should 
review the claims folder in conjunction with the examination.  All 
necessary tests should be performed.  Following the examination 
the examiner is requested to render an opinion as to whether it is 
as likely as not that any current acquired psychiatric disorder is 
related to military service.  A complete rationale for any opinion 
expressed should be included in the report.

3.  Thereafter, the RO should readjudicate the veteran's claim for 
service connection for an acquired psychiatric disorder.  If the 
claim is denied, the veteran and his representative should be 
issued a supplemental statement of the case, and given time to 
respond.  The case should then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



